DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth (US 20190281755 A1) in view of Huber et al. (US 20140026691 A1) (hereinafter “Huber”). Regarding Claim 1, Heckeroth teaches the first element of the claim, hereinafter (1a), but does not teach the second element, hereinafter (1b). Huber teaches (1b). Heckeroth teaches
(1a), A system, comprising: an electric motor having an output coupled to a power take-off (PTO) stub shaft for coupling to an agricultural accessory, wherein the electric motor is the only input driving the PTO stub shaft (Heckeroth Paragraph 0037: “…[the] tractor is adapted to use an all-electric motor to propel the drive train and power take-off (PTO) of the tractor; …an area remains open just in front of [the] operator that is made available to accept a mid-hitch assembly to accept certain farm tool implements...”).
As indicated above Heckeroth does not teach (1b), Huber teaches
(1b), a controller coupled to the electric motor and configured to control operation of the electric motor to regulate rotation of the PTO stub shaft via the electric motor in accordance with a plurality of operating modes (Huber Abstract: “Control means control the transfer of power from a power source to said drive motor means. The power source is a variable power generating means driven by said PTO shaft…”; Paragraph 0009 “The control may preferably be connected to an operator actuable mode selector means for selecting a plurality of working modes.”; and Paragraph 0034: “…the variable power source may comprise an electric generator drivingly connected to said PTO shaft and controlled by control means. In this case, the drive motor may comprise an electric motor driven by said generator…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor having a PTO stub shaft of Heckeroth to provide a controller as taught by Huber. As such, “the transfer of power from said power source means to said drive motor means and coupled to sensor means adapted to sense the vehicle wheel speed and the PTO shaft speed” can be controlled, as recognized by Huber (Paragraph 001).
Regarding Claim 2, Heckeroth teaches an electric motor coupled to a power take-off stub shaft but does not teach a gear system. Huber teaches that the output of the electric motor is coupled to the PTO stub shaft via a gear system that reduces a default operating speed of the electric motor to a default stub shaft speed, wherein the gear system is at least one of a planetary gear system or an off-axis gear system (Huber Abstract: “The drive motor means are configured and adapted to decrease or increase the rotational speed of the output means of the planetary drive unit on an increase or decrease of the power transferred to it, respectively.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor having a PTO stub shaft of Heckeroth to provide a gear system as taught by Huber. As such, “the PTO shaft is readily adaptable to different implements and working conditions, at the same time optimizing the fuel and working efficiency” as recognized by Huber (Paragraph 0014).
Regarding Claim 3, Heckeroth teaches an electric motor coupled to a power take-off stub shaft but does not teach regulation of the stub shaft rotation. Huber teaches that in at least one operating mode of the plurality of operating modes, the controller regulates the rotation of the PTO stub shaft relative to a reference speed (Huber Paragraph 0007: “According to a first aspect of the present invention, a PTO transmission system in an agricultural or industrial vehicle…comprising…control means operable to control the engine rpm, the transmission ratio of said transmission means and said drive motor means; and an engine speed sensor, a PTO shaft speed sensor, operable to measure engine speed and PTO shaft speed respectively, and coupled to said control means; a target PTO speed; and characterized in that said control means may be operable to control the engine rpm, the gear ratio of said transmission means and said drive motor means to obtain a PTO output shaft speed corresponding said target PTO speed is provided.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor having a PTO stub shaft of Heckeroth to provide an operating mode wherein the controller regulates the rotation of the PTO stub shaft as taught by Huber. As such, “the PTO shaft is readily adaptable to different implements and working conditions, at the same time optimizing the fuel and working efficiency” as recognized by Huber (Paragraph 0014).
Regarding Claim 4, Heckeroth teaches an electric motor coupled to a power take-off stub shaft but does not teach a reference speed being either an engine speed or ground speed. Huber teaches that the reference speed is one of an engine speed or a ground speed (Huber Paragraph 0007: “…a PTO transmission system in an agricultural or industrial vehicle…operable to measure engine speed and PTO shaft speed respectively, and coupled to said control means; a target PTO speed; and characterized in that said control means may be operable to control the engine rpm, the gear ratio of said transmission means and said drive motor means to obtain a PTO output shaft speed corresponding said target PTO speed is provided.”; Paragraph 0011: “According to the invention one working mode may be selected wherein said target PTO speed is defined by GPS mapping information or ISO-bus connected sources or operator input.”; Paragraph 0013: “A further working mode may be selected wherein said target PTO speed is a function of the wheel speed.”; Paragraph 0051: “…the operator selects at said input means a PTO speed proportional to a predetermined wheel speed selected by the operator or automatically controlled, the electronic engine control unit being adapted to automatically control the engine speed and electronic transmission control unit being adapted to automatically select one of the selectable gears thereof for maintaining said predetermined wheel speed. In this working mode…the PTO speed is always kept proportional to the wheel speed…”); Paragraph 0052: “…a third working mode may be selected, wherein said PTO speed is determined as a function of a GPS map or a ISOBUS request, the wheel speed is selected by the operator or automatically controlled, the electronic engine control unit 13 being adapted to automatically control the engine speed and electronic transmission control unit 14 being adapted to automatically select one of the selectable gears thereof for maintaining said constant wheel speed. In this working mode, the PTO speed is a function of a GPS map…”; and Paragraph 0054: “A threshold wheel speed can be defined to allow a different strategy below and above said threshold. Below said threshold the relation between the PTO speed and the wheel speed could be a proportional relation while above said threshold the PTO speed may be fixed, defining a saturation zone.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor having a PTO stub shaft of Heckeroth to provide a controller as taught by Huber. This provides “uniformity of operation of the implement independently from the wheel speed and an improved fuel efficiency” as recognized by Huber (Paragraph 0051).
Regarding Claim 5, Heckeroth teaches an electric motor coupled to a power take-off stub shaft but does not teach a steady state mode. Huber teaches that an operating mode of the plurality of operating modes is a steady state mode and the controller maintains rotation of the PTO stub shaft at a constant speed (Huber Paragraph 0049: “…working modes may comprise a first working mode wherein the operator selects at said input means a constant PTO speed and a constant wheel speed. The electronic engine control unit automatically controls the engine speed and electronic transmission control unit automatically selects one of the selectable gears thereof for maintaining this constant wheel speed. The PTO speed is constant independently from the engine speed.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor having a PTO stub shaft of Heckeroth to provide a steady state mode as taught by Huber. As such, “even if the combination of the vehicle and the implement rides uphill or downhill, the PTO speed is constant, and only the engine speed and the selected gear change” as recognized by Huber (Paragraph 0049).
Regarding Claim 10, Heckeroth teaches an electric motor having a PTO stub shaft but does not teach engine power. Huber teaches that the system is coupled to an agricultural vehicle and the electric motor is powered by an engine of the agricultural vehicle (Huber Paragraph 0001: “The present invention relates to a PTO transmission system in an agricultural or industrial vehicle for transmitting power to a PTO shaft driving an implement, said vehicle comprising an engine and ground drive wheels…wherein the PTO transmission system comprises a planetary drive unit having first and second input means and output means, said first input means being adapted to be coupled to an output shaft of said engine…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor having a PTO stub shaft of Heckeroth to couple the system to an agricultural vehicle as taught by Huber. As recognized by Huber, “tractors comprise electronic engine controls and continuously variable transmissions (CVT) or power shift transmissions in an effort to provide optimum performance and fuel efficiency” (Paragraph 0002).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth (US 20190281755 A1) in view of Huber et al. (US 20140026691 A1) (hereinafter “Huber”) and further in view of Lang et al. (US 20100108413 A1) (hereinafter “Lang”). Regarding Claim 6, the combination of Heckeroth and Huber teaches an electric motor with PTO stub shaft but does not teach a jog mode. Lang teaches that an operating mode of the plurality of operating modes is a jog mode (Lang Abstract: “A work machine jog drive includes a jog motor configured to operate components of the work machine primary drive system in a slow controllable manner to operate performance system components of the work machine for adjustment, maintenance and other purposes.”; Paragraph 0017: “A power take off (PTO) supplies power from [a] tractor…” and Paragraph 0006: “The present invention provides a jog drive as an alternative drive source to be used when making adjustments to a performance system of a work machine.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor with PTO stub shaft of the combination of Heckeroth and Huber to provide a jog mode as taught by Lang. Doing so would “advance performance systems in the machine in a slow, controllable manner for service and adjustment.” as recognized by Lang (Paragraph 0001).
Regarding Claim 7, the combination of Heckeroth and Huber teaches an electric motor with PTO stub shaft but does not teach forward or reverse jog directions. Lang teaches that the controller jogs the PTO stub shaft in a forward or reverse direction in response to a received input (Lang Paragraph 0022: “…through proper switching and power input, jog drive system can be operated in both forward and reverse modes…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor with PTO stub shaft of the combination of Heckeroth and Huber to provide forward and reverse jogging as taught by Lang. As such, “…the performance of systems in the work machine also can be rotated in forward and reverse directions as required.” as recognized by Lang (Paragraph 0022).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth (US 20190281755 A1) in view of Huber et al. (US 20140026691 A1) (hereinafter “Huber”) and further in view of Austen et al. (US 3279215 A) (hereinafter “Austen”). Regarding Claim 8, the combination of Heckeroth and Huber teaches an electric motor with PTO stub shaft but does not teach an alignment mode. Austen teaches that an operating mode of the plurality of operating modes is an alignment mode (Austen Paragraph 4: “…the invention consists in an automatic coupling between two rotary torque transmitting shafts…to provide coaxial alignment between the shafts as they are made to approach one another in a first axial endwise direction…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor with PTO stub shaft of the combination of Heckeroth and Huber to provide an alignment mode as taught by Austen. Doing so would enable the shafts to “be self-centering in addition to being self- aligning circumferentially.” as recognized by Austen (Paragraph 3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth (US 20190281755 A1) in view of Huber et al. (US 20140026691 A1) (hereinafter “Huber”), further in view of Austen et al. (US 3279215 A) (hereinafter “Austen”), and further in view of Dixon et al. (WO 2019070664 A1) (hereinafter “Dixon”). Regarding Claim 9, the combination of Heckeroth, Huber, and Austen teaches an electric motor with PTO stub shaft and an alignment mode but does not teach an index knob. Dixon teaches that the controller enables manipulation of the index knob by an operator to cause rotation of the PTO stub shaft (Dixon Brief Description of the Drawings Paragraph 22: “…an input and control module including a rotary knob to select among several engine operating modes…” and Detailed Description Paragraph 4: “The control and input system may…manage inputs from the operator to control engine speed (e.g. provide throttle control) and…control the starter…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor with PTO stub shaft and an alignment mode of the combination of the combination of Heckeroth, Huber, and Austen to provide an index knob as taught by Dixon. Doing so would enable “manage[ment of the] electrical control of an Electric Power Take-Off (EPTO)…” as recognized by Dixon (“Detailed Description” Paragraph 4).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth (US 20190281755 A1) in view of Huber et al. (US 20140026691 A1) (hereinafter “Huber”) and further in view of Husson et al. (US 20150210151 A1) (hereinafter “Husson”). Regarding Claim 11, the combination of Heckeroth and Huber teaches an electric motor with PTO stub shaft but does not teach position at either the front or rear of the vehicle. Husson teaches that the PTO stub shaft is exposed at one of a front portion or a rear portion of the agricultural vehicle (Husson Figure 1, below; Husson Paragraph 0044: “The tractor 100 further comprises a power take off (PTO) shaft 110 which terminates in a stub externally of the tractor frame 105…”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Husson
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor with PTO stub shaft of the combination of Heckeroth and Huber to provide a stub shaft at the front or rear vehicle portion as taught by Husson. Doing so would “serve to deliver torque to implements attached to the tractor such as balers, sprayers and cultivation equipment” as recognized by Husson (Paragraph 0044).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20140026691 A1) (hereinafter “Huber”) in view of Heckeroth (US 20190281755 A1). Regarding Claim 12, Huber teaches the first and second elements of the claim, hereinafter (12a) and (1b) respectively, but does not teach the third element, hereinafter (12c). Heckeroth teaches (12c). Huber teaches
(12a), a method for an agricultural machine, comprising: receiving user input indicative of a selection of an operating mode for a power takeoff (PTO) of the agricultural machine (Huber Paragraph 0009: “The control may preferably be connected to an operator actuable mode selector means for selecting a plurality of working modes.”; Paragraph 0010: “The selector means provided by an operator actuable mode selector means, said input signals defining a predetermined combination of control parameters for the engine speed, the wheel speed and the PTO speed…”; and Paragraph 0037: “The control means further comprises operator actuable selecting means for selecting any one of a plurality of working modes of said PTO transmission system.”);
(12b), controlling an electric machine coupled to a PTO stub shaft to enable rotation of the PTO stub shaft in accordance with the operating mode selected by the user input (Huber Paragraph 0037: “The control means further comprises operator actuable selecting means for selecting any one of a plurality of working modes of said PTO transmission system. This control means is adapted to further control the engine speed, a gear ratio of the main transmission means and the PTO speed in response to input signals provided by the operator actuable mode selector means, said input signals defining a predetermined combination of control parameters for the engine speed, the wheel speed and the PTO speed. These input signals may define a predetermined combination of the engine speed and a gear ratio of the main transmission means operative to reduce the power fed to said drive motor means to a minimum.”).
As indicated above, Huber does not teach (12c). Heckeroth teaches
(12c), the electric machine is the only input driving the PTO stub shaft (Heckeroth Paragraph 0037: “…[the] tractor is adapted to use an all-electric motor to propel the drive train and power take-off (PTO) of the tractor”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for an agricultural of Huber to provide a motor-only input to the PTO stub shaft as taught by Heckeroth. Doing so would “provide a commercial grade agricultural vehicle in the form of a tractor that, at least in one embodiment, includes a means of storing and utilizing a cleaner power source than a conventional diesel tractor” as recognized by Heckeroth (Paragraph 0033).
Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20140026691 A1) (hereinafter “Huber”) in view of Heckeroth (US 20190281755 A1), further in view of Austen et al. (US 3279215 A) (hereinafter “Austen”), and further in view of Lang et al. (US 20100108413 A1) (hereinafter “Lang”). Regarding Claim 13, Huber teaches the first and fifth-eighth elements of the claim, hereinafter (13a), (13e), (13f), (13g), and 13h) respectively, but does not teach the second-fourth elements, hereinafter (13b), (13c), and (13d). Austen teaches (13b); Lang teaches (13c) and (13d). Huber teaches
(13a), that the operating mode is selected from a group. See rejection for (12a), above.
(13e), a steady-state mode. See rejection for Claim 5, above.
(13f), a ground speed mode. See rejection for Claim 4, above.
(13g), an engine speed rated mode. See rejection for Claim 4, above.
(13h), a reduced engine speed mode. See rejection for Claim 4, above. Note that while a reduced engine speed mode is not explicitly taught as such, any number of reduced engine speed modes would be an inherent feature of the controller-regulated system taught by Huber, as described in the rejection for Claim 4, above. Note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Note further that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 15, the combination of Heckeroth and Huber teaches that a selected mode is one of the engine speed rated mode or the reduced engine speed rated mode and the method further comprises controlling a rotation speed of the PTO stub shaft according to a fixed ratio to an engine speed, wherein a first fixed ratio associated with the engine speed rated mode is greater than a second fixed ratio associated with the reduced engine speed rated mode. See rejections for (13g) and (13h), above.
Regarding Claim 16, the combination of Heckeroth and Huber teaches that a selected mode is the ground speed rated mode and the method further comprises maintaining a speed of the PTO stub shaft that is in proportion to a ground speed of the agricultural vehicle. See rejection for Claim 4, above.
Regarding Claim 17, the combination of Heckeroth and Huber teaches an electric motor with PTO stub shaft but does not teach forward or reverse jog modes. Lang teaches that a selected mode is one of the forward jog mode or the reverse jog mode and the method comprises: receiving a jog input; and controlling the PTO stub shaft to slowly rotate in response to the jog input, wherein a direction of rotation is determined based on whether the jog input specifies a forward or reverse direction. See rejection for Claim 7, above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20140026691 A1) (hereinafter “Huber”) in view of Heckeroth (US 20190281755 A1), further in view of Austen et al. (US 3279215 A) (hereinafter “Austen”), further in view of Lang et al. (US 20100108413 A1) (hereinafter “Lang”), and further in view of Dixon et al. (WO 2019070664 A1) (hereinafter “Dixon”). Regarding Claim 14, the combination of Huber, Heckeroth, Austen, and Lang teaches an electric motor with PTO stub shaft and an alignment mode but does not teach the use of an index knob. Dixon teaches that a selected mode is the alignment mode and the method further comprises: receiving an input via an index knob positioned near the PTO stub shaft; and rotating the PTO stub shaft in accordance with the input from the index knob. See rejection for Claim 9, above. Note that while the position of the index knob is not explicitly taught by Dixon, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the index knob of the combination of Huber, Austen, and Lang to provide a specific position of the index knob as taught by Dixon. Note that a position "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success – is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20140026691 A1) (hereinafter “Huber”) in view of Heckeroth (US 20190281755 A1), and further in view of Girish et al. (WO 2017145178) (hereinafter “Girish”). Regarding Claim 18, the combination of Huber and Heckeroth teaches an electric motor with PTO stub shaft but does not teach reverse current braking. Girish teaches actively braking the PTO stub shaft by reversing a current of the electric machine (Girish Paragraph 0089: “By supplying reverse current to the coils, the running intermediate shaft is slowed down initially causing it to come to a halt and by continuing the reverse current supply further causes the intermediate shaft to spin in a direction opposite to its earlier rotational direction i.e. in the direction of rotating input.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor with PTO stub shaft of the combination of Huber and Heckeroth to provide reverse current braking as taught by Girish. Doing so would “provide an infinitely variable transmission with automatic resistance” as recognized by Girish (Paragraph 0010).
Response to Arguments
Applicant submits that the prior art does not disclose “an electric motor having an output coupled to a power take-off (PTO) stub shaft for coupling to an agricultural accessory, wherein the electric motor is the only input driving the PTO stub shaft” (Claim 1) or “controlling an electric machine…wherein the electric machine is the only input driving the PTO stub shaft” (Claim 12). Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618